The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 8, 2015

                                      No. 04-14-00885-CR

                                     Victor Perez PRADO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 5355
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
         On June 23, 2015, we issued an order denying a motion to dismiss filed by appellant’s
attorney which did not comply with TEX. R. APP. P. 42.2(a), without prejudice to refiling. We
directed appellant’s attorney to file, no later than July 2, 2015, either an amended motion to
dismiss containing the appellant’s signature in compliance with Rule 42.2(a), or the appellant’s
brief which was due on June 10, 2015. Appellant’s counsel responded in writing on June 25,
2015 by notifying this Court that an amended motion to dismiss had been sent to appellant who
is incarcerated. On June 30, 2015, appellant’s counsel filed a “First Motion for Extension of
Time to File Amended Motion to Dismiss Appeal” requesting an extension until July 17, 2015 to
file the amended motion to dismiss. The motion is GRANTED.

        It is ORDERED that either an amended motion to dismiss in compliance with TEX. R.
APP. P. 42.2(a) or the appellant’s brief must be filed in this Court on or before July 17, 2015. If
neither the amended motion to dismiss nor the appellant’s brief is filed by July 17, 2015, this
appeal will be abated to the trial court for an abandonment hearing. See TEX. R. APP. P.
38.8(b)(2)-(4). No further requests for extension will be considered.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court